DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

I. On page 13-14, Applicant argues that Bradski and Frommhold do not teach “obtain access network information relating to a set of access networks available to the user device and user device information relating to the user device; determining, by the device and based on the access network information and the user device information, an access network of the set of access networks, to use for the extended reality experience”.

In response: Bradski teaches, obtain access network information relating to a set of access networks available to the user device and user device information relating to the user device, para. [0088], note that when a user interacts with the digital world or map through a user device 12, a server 11 may recognize the specific type of device being used by the user, the device's connectivity and/or available bandwidth between the user device and server, and appropriately size and balance the data being delivered to the device to optimize the user interaction. Note also in para. [0173], gateway 14 is implemented as a separate hardware component, which includes a processor for executing software instructions and memory for storing software instructions and data. The gateway has its own wired and/or wireless connection to data networks for communicating with the servers 11 comprising computing network 5. In addition to that, Bradski also disclosed, determining, by the device and based on the access network information and the user device information, an access network of the set of access networks, to use for the extended reality experience, para. [0190], note that the gateway component 14 monitors and regulates the rate of the data exchanged between the user device 12 and the computer network 5 to allow optimum data processing capabilities for the particular user device 12. Therefore, the stated argument is not persuasive.

II. Applicant’s arguments with respect to claim(s) 1, 2, 4-12 and 14have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bradski et al. (US Publication Number 2016/0026253 A1, hereinafter “Bradski”) and Frommhold et al. (US Publication Number 2020/0327740 A1, hereinafter “Frommhold”), further in view of Xu et al. (US Publication Number 2021/0110610 A1, hereinafter Xu).

(1) regarding claim 8:
As shown in fig. 1, Bradski disclosed a device, comprising: one or more processors (para. [0170], note that the AR system 10 comprises a computing network 5, comprised of one or more computer servers 11 connected through one or more high bandwidth interfaces 15. The servers 11 in the computing network may or may not be co-located. The one or more servers 11 each comprise one or more processors for executing program instructions), configured to: 
receive a request to register an extended reality experience, wherein the request includes extended reality information relating to the extended reality experience (para. [0169], note that the following disclosure will provide details on various types of systems in which AR users may interact with each other through a creation of a map that comprises comprehensive information about the physical objects of the real world in real-time); 
receive, from a user device, a request to activate the extended reality experience (para. [0183], note that the user device provides to the user, an interface for enabling a visual, audible, and/or physical interaction between the user and a digital world generated by the servers 11, including other users and objects (real or virtual) presented to the user); 
obtain access network information relating to a set of access networks available to the user device and user device information relating to the user device (para. [0188], note that when a user interacts with the digital world or map through a user device 12, a server 11 may recognize the specific type of device being used by the user, the device's connectivity and/or available bandwidth between the user device and server, and appropriately size and balance the data being delivered to the device to optimize the user interaction); 
determine, using the first machine learning model, an access network, of the set of access networks, to use for the extended reality experience based on the access network information and the user device information (para. [0190], note that the gateway component 14 monitors and regulates the rate of the data exchanged between the user device 12 and the computer network 5 to allow optimum data processing capabilities for the particular user device 12);
determine, using the second machine learning model, a first portion of the extended reality experience to execute locally at the user device or a second portion of the extended reality experience to execute remotely from the user device based on a subset of the access network information relating to the access network and the user device information (para. [0216], note that the local processing and data module 70 may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data. And para. [0217], note that the remote processing module 72 may comprise one or more relatively powerful processors or controllers configured to analyze and process data and/or image information. In one embodiment, the remote data repository 74 may comprise a relatively large-scale digital data storage facility, which may be available through the internet or other networking configuration in a "cloud" resource configuration); and 
send, based on determining the access network and determining the first portion or the second portion, an instruction to the user device to cause the user device to use the access network for the extended reality experience and execute the first portion locally or the second portion remotely (para. [0193], note that to managing a data connection between the computing network 5 and a user device 12, the gateway component 14 may store and/or process data that may be presented to the user device 12. For example, the gateway component 14 may, in some embodiments, receive compressed data describing, for example, graphical objects to be rendered for viewing by a user, from the computing network 5 and perform advanced rendering techniques to alleviate the data load transmitted to the user device 12 from the computing network 5).
Bradski disclosed most of the subject matter as described as above except for specifically teaching obtain a first machine learning model to predict access networks to use for the extended reality experience; obtain a second machine learning model to determine a manner in which to execute the extended reality experience; and wherein the set of access networks includes at least two different access networks.
However, Frommhold disclosed obtain a first machine learning model to predict access networks to use for the extended reality experience (para. [0017], note that prior to rendering and displaying these objects, an application executed on the computing device 102 requests to load a model of a scene and identifies within the model content to render locally and content to render remotely); obtain a second machine learning model to determine a manner in which to execute the extended reality experience (para. [0018], note that for each object 106, 108 identified for remote rendering, the computing device 102 provides object information to the remote rendering system 110 via a network 112. The object information may comprise any suitable information regarding the object(s) 106, 108 to be rendered remotely).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to obtain a first machine learning model to predict access networks to use for the extended reality experience; obtain a second machine learning model to determine a manner in which to execute the extended reality experience. The suggestion/motivation for doing so would have been in order to allow application developers to include logic for generating both remotely-rendered content and locally-rendered content for compositing into locally-displayed imagery (para. [0015]). Therefore, it would have been obvious to combine Bradski with Frommhold to obtain the invention as specified in claim 8.
Furthermore, Xu teaches wherein the set of access networks includes at least two different access networks (para. [0024], note that access networks 120 and 122 may comprise different types of access networks, may comprise the same type of access network, or some access networks may be the same type of access network and other may be different types of access networks).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to disclose wherein the set of access networks includes at least two different access networks. The suggestion/motivation for doing so would have been in order to efficiently cache anchors in extended reality environment based on viewpoint prediction (para. [0001]). Therefore, it would have been obvious to combine Bradski and Frommhold with Xu to obtain the invention as specified in claim 8.

(2) regarding claim 9:
Bradski disclosed most of the subject matter as described as above except for specifically teaching wherein the extended reality information relating to the extended reality experience includes one or more threshold access network characteristics and one or more threshold user device characteristics to activate the extended reality experience; and wherein the one or more processors, prior to determining the access network, are further configured to: determine that the access network information satisfies the one or more threshold access network characteristics; and determine that the user device information satisfies the one or more threshold user device characteristics. 
However, Frommhold disclosed wherein the extended reality information relating to the extended reality experience includes one or more threshold access network characteristics and one or more threshold user device characteristics to activate the extended reality experience (para. [0026], note that the client application 206 may include conditional logic for rendering an object (e.g. render object remotely if network latency is greater than or equal to a threshold)); and wherein the one or more processors, prior to determining the access network, are further configured to: determine that the access network information satisfies the one or more threshold access network characteristics (para. [0026], note that the client application 206 may also comprise absolute logic for rendering an object (e.g. locally render a user interface, remotely render a high-polygon model, etc.). In any instance, logic of the client application 206 may be used to control both a locally-rendered scene and a remotely-rendered scene); and determine that the user device information satisfies the one or more threshold user device characteristics (para. [0036], note that hybrid rendering itself may help to reduce latency compared to a system that renders all content remotely, as at least some content may be rendered locally on the computing device 202 rather than transferred over a network).
At the time of filing for the invention, it would have been obvious to a person of ordinary skilled in the art to wherein the extended reality information relating to the extended reality experience includes one or more threshold access network characteristics and one or more threshold user device characteristics to activate the extended reality experience; and wherein the one or more processors, prior to determining the access network, are further configured to: determine that the access network information satisfies the one or more threshold access network characteristics; and determine that the user device information satisfies the one or more threshold user device characteristics. The suggestion/motivation for doing so would have been in order to allow application developers to include logic for generating both remotely-rendered content and locally-rendered content for compositing into locally-displayed imagery (para. [0015]). Therefore, it would have been obvious to combine Bradski with Frommhold to obtain the invention as specified in claim 9.

(3) regarding claim 10:
Bradski further disclosed the device of claim 8, wherein the one or more processors, when obtaining the first machine learning model, are configured to select the first machine learning model from a repository of machine learning models (para. [0216], note that the local processing and data module 70 may be operatively coupled (76, 78), such as via a wired or wireless communication links, to the remote processing module 72 and remote data repository 74 such that these remote modules (72, 74) are operatively coupled to each other and available as resources to the local processing and data module 70); and
wherein the one or more processors, when obtaining the second machine learning model, are configured to select the second machine learning model from the repository of machine learning models (para. [0840], note that the local processing and data module may be operatively coupled, such as via a wired or wireless communication links, to the remote processing module and remote data repository such that these remote modules are operatively coupled to each other and available as resources to the local processing and data module).

(4) regarding claim 11:
Bradski further disclosed the device of claim 8, wherein the one or more processors, when determining the first portion or the second portion, are configured to determine that a combination of the first portion and the second portion comprises an entirety of the extended reality experience (para. [0840], note that the local processing and data module may comprise a power-efficient processor or controller, as well as digital memory, such as flash memory, both of which may be utilized to assist in the processing, caching, and storage of data a) captured from sensors which may be operatively coupled to the frame, such as image capture devices (such as cameras)); and wherein the one or more processors, when sending the instruction, are configured to send the instruction to the user device to cause the user device to execute the first portion locally and the second portion remotely (para. [0844], note that one or more remote servers can be used to perform the processing 11602 (e.g., machine learning processing) to analyze sensor data and to identify/generate the relevant semantic map data. As another example, a Pose process may be run to determine position and orientation of the wearable computing hardware or user. This Pose processing can also be performed on a remote server).

(5) regarding claim 12:
Bradski further disclosed the device of claim 8, wherein the one or more processors, when determining the first portion or the second portion, are configured to determine the second portion (para. [0842], note that data collected on the fly as the user is experiencing the system and operating in the world may be stored in the cloud-based repository. The data may comprise images, data from sensors (such as inertial measurement, or IMU devices, which generally comprises accelerometer and gyro components), and surface information pertinent to objects in the real or virtual environment); and wherein the one or more processors, when sending the instruction, are configured to send the instruction to the user device to cause the user device to execute the second portion remotely via a cloud computing platform or a distributed computing platform (para. [0841], note that the cloud-based server(s) 11612 can be implemented as one or more remote data repositories embodied as a relatively large-scale digital data storage facility, which may be available through the internet or other networking configuration in a cloud resource configuration).

(6) regarding claim 14:
Bradski further disclosed the device of claim 8, wherein the one or more processors are further configured to: receive, after or during execution of the extended reality experience, performance information relating to performance of the extended reality experience (para. [0211], note that the head-mounted system 30 may, in some embodiments, include various settings, or modes, that allow for a variety of visual/interface performance and functionality); and transmit the performance information to optimize content of the extended reality experience (para. [0570], note that the cloud based computers may aggregate only the best (e.g., most useful) information into a persistent world model. In other words, redundant information and/or less-than-optimal quality information may be timely disposed so as not to deteriorate the quality and/or performance of the system).

The proposed rejection of Bradski, Frommhold and Xu, as explained in device claims 8-12 and 14, renders obvious the steps of the method of claims 1-2, 4-7 because these steps occur in the operation of the proposed rejection as discussed above. Thus, the arguments similar to that presented above for claims 8-12 and 14 are equally applicable to claims 1-2, 4-7.

Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: the prior arts made of record do not teach “wherein obtaining the machine learning model comprises training the machine learning model based on historical information regarding one or more extended reality experiences, historical information regarding a plurality of access networks used to deliver the one or more extended reality experiences, historical information regarding a plurality of user devices to which the one or more extended reality experiences were delivered” (in combination of the other limitations in the claims).

Claims 15-20 are allowed. The following is a statement of reasons for allowance: The closest prior arts of record do not disclose “obtain a machine learning model to determine a manner in which to execute the extended reality experience, the machine learning model having been trained based on historical information regarding one or more extended reality experiences, historical information regarding a plurality of access networks used to deliver the one or more extended reality experiences, and historical information regarding a plurality of user devices to which the one or more extended reality experiences were delivered; receive, from a user device, a request to activate the extended reality experience; obtain access network information relating to a set of access networks available to the user device and user device information relating to the user device; determine an access network, of the set of access networks, to use for the extended reality experience; determine, using the machine learning model, a first portion of the extended reality experience to execute locally at the user device or a second portion of the extended reality experience to execute remotely from the user device based on a subset of the access network information relating to the access network and the user device information” (in combination with the other claimed limitations and/or features), as claimed in independent claim 15. Dependent claims 16-20 are allowable as they depend from an allowable base independent claim 15.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Edwards (US Publication Number 2018/0336728 A1) disclosed a system and method for using augmented reality to visualize network service quality.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communication from the examiner should be directed to Hilina K Demeter whose telephone number is (571) 270-1676. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu could be reached at (571) 272- 7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HILINA K DEMETER/Primary Examiner, Art Unit 2674